Case 4:19-cv-00222-ALM Document 79 Filed 02/12/20 Page 1 of 3 PageID #: 3557



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


 DEPUY SYNTHES SALES, INC., and
 MEDICAL DEVICE BUSINESS SERVICES,
 INC.,
                Plaintiffs,
                                                        Civil Action No. 4:19-cv-222-ALM
        v.
                                                        Judge Mazzant
 ORTHOFIX MEDICAL, INC., ORTHOFIX
 SPINAL IMPLANTS, INC., SCOTT MACKEY,
 and MIRANDA MIDDLETON,

                        Defendants.



                       STIPULATION REGARDING FINAL ORDER

       Plaintiffs DePuy Synthes Sales, Inc. and Medical Device Business Services, Inc. (together

“Plaintiffs” or “DePuy Synthes”) and Defendants Orthofix Medical Inc., Orthofix Spinal Implants,

Inc. (“Orthofix”), Scott Mackey, and Miranda Middleton (together “Defendants”) hereby stipulate

to the filing and entry of the enclosed Stipulated Final Order pursuant to a Confidential Settlement

Agreement reached between the parties.




                                                 1
Case 4:19-cv-00222-ALM Document 79 Filed 02/12/20 Page 2 of 3 PageID #: 3558



                                   Respectfully submitted,


                                   /s/ Leigh Ann Buziak __________
                                   Clyde M. Siebman
                                   Texas Bar # 18341600
                                   clydesiebman@siebman.com
                                   Elizabeth S. Forrest
                                   Texas Bar # 24086207
                                   elizabethforrest@siebman.com
                                   Siebman Forrest Burg & Smith, LLP
                                   Federal Courthouse Square
                                   300 N. Travis St.
                                   Sherman, TX 75090
                                   Tel.: (903) 870-0070
                                   Fax: (903) 870-0066

                                   ANTHONY HALLER (admitted pro hac vice)
                                   Identification No. 37017
                                   LEIGH ANN BUZIAK (admitted pro hac vice)
                                   Identification No. 93949
                                   BLANK ROME LLP
                                   One Logan Square
                                   Philadelphia, PA 19103
                                   Tel: (215) 569-5500
                                   Fax: (215) 832-5555

                                   Attorneys for Plaintiff
                                   DePuy Synthes Sales, Inc. and Medical Device
                                   Business Services, Inc.

                                   /s/ Matthew W. Ray
                                   Matthew W. Ray
                                   State Bar No. 00788248
                                   mattr@lfdslaw.com
                                   Paula Reichenstein
                                   State Bar No. 00797459
                                   paular@lfdslaw.com
                                   LOEWINSOHN FLEGLE DEARY SIMON LLC
                                   12377 Merit Drive, Suite 900
                                   Dallas, Texas 75251
                                   214-572-1700
                                   214-572-1717

                                   Attorneys for Defendants



                                      2
Case 4:19-cv-00222-ALM Document 79 Filed 02/12/20 Page 3 of 3 PageID #: 3559



                               CERTIFICATE OF SERVICE

       The undersigned certifies that on February 12, 2020, all counsel of record who are

deemed to have consented to electronic service are being served with a copy of this document

through the Court’s CM/ECF system under Local Rule CV-5(a)(3).


                                                   /s/ Leigh Ann Buziak
                                                   Leigh Ann Buziak
